Citation Nr: 1600265	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with L4 retrolisthesis on L5, lumbago, and surgical scars.

2.  Entitlement to an evaluation in excess of 20 percent for right leg sciatica.

3.  Entitlement to an evaluation in excess of 10 percent for left leg sciatica.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a video-conference hearing before the undersigned in September 2015; a copy of the transcript has been associated with the claims file.  

By way of history, the Board observes that the Veteran filed a notice of disagreement (date stamped as received on October 9, 1973) with the rating assigned by the RO for his service-connected back disorder in a September 1972 rating decision.  The Veteran explained as follows:  "I have a perm[anent] rating of 40% from the Military P.E.B. boards and feel that I am more disabled than currently rated by the V.A."  The RO construed the Veteran's statement as not an objection to the reduction itself but rather a disagreement with the fact that only a 10 percent rating was assigned.  See September 1972 rating decision (reducing the Veteran's 50-percent prestabilization rating for the back and assigning a 10 percent evaluation effective December 1, 1972); 1973 notice of disagreement ("I wish to file N.O.D. with[] rating of 9-29-72. . . .  I am more disabled than currently rated by the V.A."); November 1973 letter to Veteran (providing "acknowledgment of your notice of disagreement" and stating "[w]e are deferring furnishing the Statement of the Case to secure additional evidence."); and February 1974 rating decision (recognizing "8-6-73, NOD filed by veteran") and increasing the Veteran's back disability to 20 percent effective August 6, 1973).  Thereafter, the Veteran was assigned a temporary total evaluation effective February 16, 1975.  A June 1975 rating decision increased the back disability to 40 percent disabling effective June 1, 1975.  In the February 2012 rating decision on appeal, the RO noted that it "increased to 50 percent disabling" the Veteran's back disability effective August 17, 2011.  A subsequent April 2012 RO code sheet shows the RO assigned a 20 percent rating for the back under Diagnostic Code 5242, a 20 percent rating for right leg sciatica under Diagnostic 8520, and a 10 percent rating for left leg sciatica under Diagnostic 8520, for a combined rating of 50 percent. 

With regard to the appellate claim listed above for TDIU, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran initially indicated in a statement signed May 2012 that he was forced to dramatically cut his work hours, and thereafter he also submitted evidence in December 2013 suggesting that he was forcibly retired from the U.S. Postal Service in September 2012 as a result of his service-connected back disability.  As such, the issue of entitlement to TDIU is appropriately considered as part and parcel of the Veteran's underlying increased rating claim for his back.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As will be explained below, a remand is necessary for additional development in this appeal.


I.  Outstanding Federal Records

First, the Veteran testified that he was seen at an Emergency Room of the VA Medical Center in Iowa City, Iowa, in June or July of 2015, for his back.  See September 2015 Hearing Transcript at p. 8-9.  He also testified that he recently had a VA physical therapy consultation and was starting an "at-home" program.  Id. at p. 5, 15.  Because the Veteran has made the Board aware of the existence of additional outstanding VA records pertinent to the appeal, efforts to obtain them must be made on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board). 

Second, during the course of the appeal, the Veteran applied for and was awarded Social Security Administration (SSA) disability benefits.  See December 2013 letter from the Veteran's son ("The Social Security office told him to apply for SSDI benefits and he was given a 100% rating for his disability.  I believe his service connected disability was the main reason for his rating."); SSA award letter ("You are entitled to monthly disability benefits beginning February 2013.").  Accordingly, efforts to obtain the potentially relevant SSA documents must be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Third, the evidence suggests that the Veteran retired from the U.S. Postal Service (USPS) due to his back condition.  See e.g. October 2013 coworker letter (stating the Veteran was "forced out [of USPS] and had to take an early retirement because of the debilitating pain from his service connected disability. . . . [H]e had planned on a retirement date of October 2016 but due to the severity of his sciatica and lumbar pain he was forced to terminate his employment before his desired retirement date."); December 2013 spouse statement ("September 30, 2012 my husband was forced to take an early retirement because of his service connected disability"); October 2015 VA psychiatric examination (noting that the Veteran retired due to his back from the USPS).  As these records are likely pertinent to the severity of his disabilities during the appeal period, efforts to obtain USPS records relating to his disability and retirement should be made on remand.  If necessary, the Veteran should provide his authorization and consent for USPS to release these records to VA.

The record also reflects that the Veteran underwent a VA examination in October 2015 which was not addressed by the RO.  

II.  TDIU Claim

As stated in the Introduction above, during the pendency of the Veteran's current claim for an increased rating for his back, he initially submitted evidence in his February 2013 notice of disagreement indicating that, as of May 2012, he had cut down his work to two and a half hours per day "due to on-the-job repetitive motion injuries to my hands, elbows and shoulders, but I am in pain 100% of the time due to my back."  Later, in December 2013, he submitted a copy of a SSA disability award letter and also submitted statements from two co-workers, his wife, and his son, indicating that the Veteran was forced to retire early from the USPS due his service-connected back disability.  As the issue of TDIU has been raised in conjunction with the appellate claim for an increased rating for his back, a remand is necessary for the AOJ to process this claim in accordance with Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file recent VA treatment records dated from January 2014 through the present, to include copies of his June or July 2015 Emergency Room visit and physical therapy records.

2.  Associate with the claims file SSA documents, including the medical records upon which the decision to award SSA disability benefits effective February 2013 was predicated.  

3.  With any necessary assistance from the Veteran, obtain documents from the USPS concerning the Veteran's disability and early retirement in September 2012.

4.  Take action consistent with Fast Letter 13-13 with respect to the issue of TDIU that has been raised in conjunction with the Veteran's pending appeal for an increased rating (to include, for example, asking him to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and issuing a rating decision, statement of the case, and/or supplemental statement of the case on the matter of TDIU as may be appropriate).  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


